UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-55194 GEO JS TECH GROUP CORP. (Exact name of registrant as specified in its charter) Texas 27-2359458 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6360 Corporate Drive, Houston, Texas 77036 (Address of principal executive offices) (347) 341-0731 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of August 8, 2014 Common Stock, $0.001 par value TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II—OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Mine Safety Disclosures 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 33 1 PARTI—FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited balance sheet of GEO JS Tech Group Corp. as at June 30, 2014, related unaudited statements of operations and cash flows for the three months ended June 30, 2014 and 2013, have been prepared by management in conformity with United States generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the company’s March 31, 2014 audited financial statements included in its Form 10-K annual report filed with the SEC on July 11, 2014.Operating results for the period ended June 30, 2014, are not necessarily indicative of the results that can be expected for the fiscal year ending March 31, 2015 or any other subsequent period. GEO JS TECH GROUP CORP. FINANCIAL STATEMENTS AS AT JUNE 30, 2 Unaudited Statement 2 GEO JS Tech Group Corp. Index to Financial Statements Balance Sheets as at June 30, 2014 and March 31, 2014 4 Statements of Income for the Three Months Ended June 30,2014 and 2013 5 Statements of Stockholders’ Equity 6 Statements of Cash Flows 7 Notes to Financial Statements 8 3 GEO JS TECH GROUP CORP. BALANCE SHEETS AS AT JUNE 30, 2 Unaudited Statement (Stated in US Dollars) ASSETS Notes Unaudited June 30, Audited March 31, Current assets Cash and cash equivalents 2(d) $ $ Inventory 2(p) 0 0 Total current assets $ $ Machinery, equipment and other depreciable assets, net 4 $ Mining assets 2(g) Total long term assets $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Loans from shareholders 5 Payroll tax payable Total current liabilities $ $ TOTAL LIABILITIES $ $ COMMITMENT AND CONTINGENCIES 10 STOCKHOLDERS’ EQUITY Common stock at $0.001 par value,500,000,000 shares authorized, 204,980,000 and 97,980,000 shares issued and outstanding at March 31, 2014 and 2013 11 $ $ Additional paid-in capital 11 Accumulated deficit $ $ TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to financial statements 4 GEO JS TECH GROUPCORP. STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE THREE MONTHS ENDED JUNE 30, 2 Unaudited Statement (Stated in US Dollars) Notes Unaudited June 30, Unaudited June 30, Net revenues 2(j) $ $ Cost of net revenues Gross profit/ (loss) $ $ Operating expenses $ $ Profit/(Loss) from operations $ $ Interest income 0 0 Interest expense 5 0 0 Profit/(Loss) before income taxes $ $ Income taxes 7 0 0 Net profit loss $ $ Net Profit/(loss) per share- Basic and diluted $ $ Weighted average no. of common stock - Basic and diluted 13 See accompanying notes to financial statements 5 GEO JS TECH GROUP CORP. STATEMENTS OF STOCKHOLDERS’ EQUITY AS AT JUNE 30, 2, 2014 Unaudited Statement (Stated in US Dollars) No. Additional Shares Common Paid-In Accumulated Outstanding Stock Capital Deficit Total (Restated) (Restated) Balance, April 1, 2011 $ Issuance of common stock - Net loss (restated) - - - Balance, March 31, 2013 (restated) $ Balance, April 1, 2013 $ Issuance of common stock - Net loss - - - Balance, March 31, 2014 $ $ $ Net Profit Balance, June 30, 2014 See accompanying notes to financial statements 6 GEO JS TECH GROUP CORP. STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED JUNE 30, 2 Unaudited Statement (Stated in US Dollars) Note Unaudited June 30 Unaudited June 30 Cash flows from operating activities Net Profit/(loss) $ $ Depreciation 4 Non Cash Adjustment: Common Stock for mine assets and services 0 Prepayment Professional services 0 Adjustments to reconcile net loss to net cash provided byoperating activities: Account receivable 0 Inventory 0 Accounts payable 0 Prepayment 0 0 Other payables – payroll tax 0 Net cash used in operating activities $ $ Cash flows from investing activities: Purchase of mining machinery and equipment $ 0 $ 0 Acquisition of mining assets 0 0 Net cash used in investing activities $ 0 $ 0 Cash flows from financing activities: Issuance of common stock 10 $ 0 $ 0 Forfeiture of common stock 10 0 0 Loans from shareholders Net cash provided by investing activities $ $ Net (decrease) / increase in cash and cash equivalents $ $ Cash and cash equivalents – beginning of year Cash and cash equivalents – end of year $ $ Supplementary cash flow information: Interest received $ 0 $ 0 Interest paid $ 0 $ 0 Non-cash Transactions: Expenses $ 0 $ Acquisition of machinery, equipment and other assets $ 0 $ Acquisition deposit of mining assets $ 0 $ Issuance of common stock for non cash properties $ 0 $ See accompanying notes to financial statements 7 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) 1. ORGANIZATION AND PRINCIPAL ACTIVITIES Geo JS Tech Group Corp. (hereinafter referred to as the “Company”) was incorporated in the State of Texas on April 13, 2010. The Company is engaged in sand, stone and iron mineral mine exploration in Mexico. The Company's fiscal year-end is March 31. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (a) Method of Accounting The Company maintains its general ledger and journals with the accrual method accounting for financial reporting purposes. The financial statements and notes are representations of management. Accounting policies adopted by the Company conform to generally accepted accounting principles in the United States of America and have been consistently applied in the presentation of financial statements, which are compiled on the accrual basis of accounting. Group Santander SA DE CV and GEO Iron Resource DE CV is under common control by certain directors of the Company, however, the shareholders component and structure, risk involved, operation regions, accounting policy, mission and objectives are totally different. Geo Tech will account for the 50% equal interest ownership joint ventures under equity method. Since both joint ventures have no activity in the last six months due to waiting for the Mexico Mining Minister approval on the necessary license and permit, the equity share contributed by these two joint ventures are zero. (b) Use of estimates The preparation of the financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Management makes these estimates using the best information available at the time the estimates are made; however actual results could differ materially from those estimates. (c) Economic and political risks The Company’s operations are mainly conducting mine exploration in the Mexico and selling to People’s Republic of China (“PRC”). Accordingly, the Company’s business, financial condition and results of operations in the Mexico and PRC may be influenced by the political, economic and legal environment in the Mexico and PRC, and by the general state of the Mexico and PRC economy. The Company’s major mining operations in the Mexico and selling in PRC are subject to special considerations and significant risks not typically associated with companies in North America. These include risks associated with, among others, the political, economic and legal environment and foreign currency exchange. The Company’s results may be adversely affected by changes in the political and social conditions in the Mexico and PRC, and by changes in government administration, governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion, remittances abroad, and rates and methods of taxation, among other things. 8 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) (d) Cash and cash equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. The Company maintains bank accounts in the United States of America and is under $250,000 deposit insurance coverage per account from Federal Deposit Insurance Corporation. (e) Account receivable Accounts receivable is carried at the net invoiced value charged to customer. The Company records an allowance for doubtful accounts to cover estimated credit losses. Management reviews and adjusts this allowance periodically based on historical experience and its evaluation of the collectability of outstanding accounts receivable. The Company evaluates the credit risk of its customers utilizing historical data and estimates of future performance. (f) Machinery, equipment and other depreciable assets Machinery and equipment are carried at cost less accumulated depreciation. Depreciation is provided over their estimated useful lives, using the straight-line method. Estimated useful lives of the, machinery and equipment, are as follows: Machinery 10 years Equipment 10 years The cost and related accumulated depreciation of assets sold or otherwise retired are eliminated from the accounts and any gain or loss is included in the statement of income/operation. The cost of maintenance and repairs is charged to income as incurred, whereas significant renewals and betterments are capitalized. (g) Mining assets, Exploration and Stripping Costs Mining assets include mineral properties and rights, their acquisition costs are initially capitalized as tangible assets when purchased. The Company assesses the carrying costs for impairment when indicators of impairment exist, such as the carrying cost is below the fair value. When determining on the fair value of the asset, the company will include value beyond proven and probable reserves and anticipated future price fluctuations, which include marketplace assumptions with consideration of the company’s operating plans with respect to developing and producing minerals. If proven and probable reserves are established for a mining assets and they have been determined that certain mineral properties can be economically developed and produced, costs will be amortized using the units-of-production method over the estimated life of the proven and probable reserve or duration of mining rights, whichever is practicable. Exploration costs are expensed as incurred until the establishment of economically viable reserves. Stripping costs are classified as production costs and are included in the cost of inventory produced. 9 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) (h) Goodwill Goodwill represents the excess of the purchase price over the fair value of the net tangible and identifiable intangible assets acquired in a business combination. In accordance with Accounting Standards Codification ASC 350 “Intangibles - Goodwill and Other”, goodwill is no longer subject to amortization. Rather, goodwill is subject to at least an annual assessment for impairment, applying a fair-value based test. Fair value is generally determined using a discounted cash flow analysis. (i) Accounting for the impairment of long-lived assets Impairment of Long-Lived Assets is evaluated for impairment at a minimum on an annual basis whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable in accordance with ASC 360-10 “Impairments of Long-Lived Assets”. An asset is considered impaired if its carrying amount exceeds the future net cash flow the asset is expected to generate. If an asset is considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the asset exceeds its fair market value. The recoverability of long-lived assets is assessed by determining whether the unamortized balances can be recovered through undiscounted future net cash flows of the related assets. The amount of impairment, if any, is measured based on projected discounted future net cash flows using a discount rate reflecting the Company's average cost of capital. (j) Revenue recognition The Company recognizes revenue in accordance with ASC 605 “Revenue Recognition”. The Company recognizes revenue when the significant risks and rewards of ownership have been transferred to the customer pursuant to PRC law, including factors such as when persuasive evidence of an arrangement exists, delivery has occurred, the sales price is fixed or determinable, sales and value-added tax laws have been complied with, and collectability is probable. Furthermore, for sales with right of return, the company will anticipate the re-negotiation and price reduction process. The Company will provide a sales reduction provision to reflect the revenue reduction in accordance with ASC 605-15-25-1. Revenue represents the invoiced value of goods sold recognized upon the delivery of goods to customers and may include shipping/freight charges and/or insurance.Since we do not provide insurance for clients, we do not charge insurance as part of our gross revenue.Revenue on freight charges may be recognized as income in case of the freight charges are borne by our Company. In sales which we do not bear freight charges, no freight charge will be incurred in the gross revenue. Revenue is recognized when all of the following criteria are met: - Persuasive evidence of an arrangement exists; - Delivery has occurred or services have been rendered; - The seller’s price to the buyer is fixed or determinable; and - Collection is reasonably assured. 10 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) (k) Stock compensation The Company may periodically issue shares of common stock for services rendered or for financing costs. Such shares are valued based on the market price of the shares on the transaction date. The Company may periodically issue stock options to employees and stock options or warrants to non-employees in non-capital raising transactions for services and for financing costs. ASC 718 "Compensation - Stock Compensation" prescribes accounting and reporting standards for all stock-based compensation plans, including employee stock options, restricted stock, employee stock purchase plans and stock appreciation rights may be classified as either equity or liabilities. The Company should determine if a present obligation to settle the share-based payment transaction in cash or other assets exists. A present obligation to settle in cash or other assets exists if: (a) the option to settle by issuing equity instruments lacks commercial substance or (b) the present obligation is implied because of an entity's past practices or stated policies. If a present obligation exists, the transaction should be recognized as a liability; otherwise, the transaction should be recognized as equity. The Company accounts for stock-based compensation issued to non-employees and consultants in accordance with the provisions of ASC 505-50 "Equity -Based Payments to Non-Employees". Measurement of share-based payment transactions with non-employees shall be based on the fair value of whichever is more reliably measurable: (a) the goods or services received; or (b) the equity instruments issued. The fair value of the share-based payment transaction should be determined at the earlier of performance commitment date or performance completion date. In accordance with ASC 718, the cost of stock options and warrants issued to non-employees is measured at the grant date based on the fair value of the award. The fair value of the stock-based award is determined using the Black-Scholes option-pricing model. The resulting amount is charged to expense on the straight-line basis over the period in which the Company expects to receive benefit, which is generally the vesting period. Stock options issued to non-employee directors at fair market value will be accounted for under the intrinsic value method. The Company did not have any stock options outstanding during the period ended June 30, 2014 and March 31, 2014. Accordingly, no pro forma financial disclosure is provided herein. 11 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) (l) Issuance of shares for service The Company accounts for the issuance of equity instruments to acquire goods and services based on the fair value of the goods and services or the fair value of the equity instrument at the time of issuance, whichever is more reliably measurable. (m) Advertising The Company expensed all advertising costs as incurred. Advertising expenses included in selling expenses were $nil and $nil for the three months ended June 30, 2014 and 2013, respectively. (n) Income taxes The Company uses the accrual method of accounting to determine and report its taxable income and tax credit in the year in which they are available. The Company has implemented ASC 740 “Income Taxes”. Income tax liabilities computed according to the United States tax laws are provided for the tax effects of transactions reported in the financial statements and consists of taxes currently due plus deferred taxes related primarily to differences between the basis of fixed assets and intangible assets for financial and tax reporting. The deferred tax assets and liabilities represent the future tax return consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. Deferred taxes also are recognized for operating losses that are available to offset future income taxes. A valuation allowance is created to evaluate deferred tax assets if it is more likely than not that these items will either expire before the Company is able to realize that tax benefit, or that future realization is uncertain. (o) Comprehensive income Comprehensive income is defined to include all changes in equity except those resulting from investments by owners and distributions to owners. Among other disclosures, all items that are required to be recognized under current accounting standards as components of comprehensive income are required to be reported in a financial statement that is presented with the same prominence as other consolidated financial statements. The Company’s has no components of other comprehensive income. 12 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) (p) Inventories The Company has only one category of inventory. The inventory consists of finished goods and states at lower of cost or market value. The inventory is derived from crunching down of large rock into 2 to 4 inched lump size ore with appropriate overhead incurred which included labor and processing cost. The management will regularly evaluate the inventory to determine if additional write-downs are required. (q) Recent accounting pronouncements In January 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities. This ASU clarifies that ordinary trade receivables and receivables are not in the scope of ASU No. 2011-11, Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities. Specifically, ASU 2011-11 applies only to derivatives, repurchase agreements and reverse purchase agreements, and securities borrowing and securities lending transactions that are either offset in accordance with specific criteria contained in the FASB Accounting Standards Codification™ (Codification) or subject to a master netting arrangement or similar agreement. The FASB undertook this clarification project in response to concerns expressed by U.S. stakeholders about the standard’s broad definition of financial instruments. After the standard was finalized, companies realized that many contracts have standard commercial provisions that would equate to a master netting arrangement, significantly increasing the cost of compliance at minimal value to financial statement users. An entity is required to apply the amendments in ASU 2013-01 for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. An entity should provide the required disclosures retrospectively for all comparative periods presented. The effective date is the same as the effective date of ASU 2011-11. In February 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. This ASU improves the transparency of reporting these reclassifications. Other comprehensive income includes gains and losses that are initially excluded from net income for an accounting period. Those gains and losses are later reclassified out of accumulated other comprehensive income into net income. The amendments in this ASU do not change the current requirements for reporting net income or other comprehensive income in financial statements. All of the information that this ASU requires already is required to be disclosed elsewhere in the financial statements under U.S. GAAP. The new amendments will require an organization to: -Present (either on the face of the statement where net income is presented or in the notes) the effects on the line items of net income of significant amounts reclassified out of accumulated other comprehensive income - but only if the item reclassified is required under U.S. GAAP to be reclassified to net income in its entirety in the same reporting period. -Cross-reference to other disclosures currently required under U.S. GAAP for other reclassification items (that are not required under U.S. GAAP) to be reclassified directly to net income in their entirety in the same reporting period. This would be the case when a portion of the amount reclassified out of accumulated other comprehensive income is initially transferred to a balance sheet account (e.g., inventory for pension-related amounts) instead of directly to income or expense. 13 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (q) Recent accounting pronouncements (continued) The amendments apply to all public and private companies that report items of other comprehensive income. Public companies are required to comply with these amendments for all reporting periods (interim and annual). A private company is required to meet the reporting requirements of the amended paragraphs about the roll forward of accumulated other comprehensive income for both interim and annual reporting periods. However, private companies are only required to provide the information about the effect of reclassifications on line items of net income for annual reporting periods, not for interim reporting periods. The amendments are effective for reporting periods beginning after December 15, 2012, for public companies and are effective for reporting periods beginning after December 15, 2013, for private companies. Early adoption is permitted. In February 2013, FASB issued Accounting Standards Update (ASU) No. 2013-03, Financial Instruments (Topic 825). This ASU clarifies the scope and applicability of a disclosure exemption that resulted from the issuance of Accounting Standards Update No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendment clarifies that the requirement to disclose "the level of the fair value hierarchy within which the fair value measurements are categorized in their entirety (Level 1, 2, or 3)" does not apply to nonpublic entities for items that are not measured at fair value in the statement of financial position, but for which fair value is disclosed. This ASU is the final version of Proposed Accounting Standards Update 2013-200—Financial Instruments (Topic 825) which has been deleted. The amendments are effective upon issuance. In February 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-04, Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date. This ASU provides guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this ASU is fixed at the reporting date, except for obligations addressed within existing guidance in U.S. GAAP. The guidance requires an entity to measure those obligations as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance in this ASU also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years ending after December 15, 2014, and interim periods and annual periods thereafter. The amendments in this ASU should be applied retrospectively to all prior periods presented for those obligations resulting from joint and several liability arrangements within the ASU’s scope that exist at the beginning of an entity’s fiscal year of adoption. An entity may elect to use hindsight for the comparative periods (if it changed its accounting as a result of adopting the amendments in this ASU) and should disclose that fact. Early adoption is permitted. 14 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (q) Recent accounting pronouncements (continued) In March 2013, FASB has issued Accounting Standards Update (ASU) No. 2013-05, Foreign Currency Matters (Topic 830). This ASU resolve the diversity in practice about whether Subtopic 810-10, Consolidation—Overall, or Subtopic 830-30, Foreign Currency Matters—Translation of Financial Statements, applies to the release of the cumulative translation adjustment into net income when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business (other than a sale of in substance real estate or conveyance of oil and gas mineral rights)within a foreign entity. In addition, the amendments in this Update resolve the diversity in practice for the treatment of business combinations achieved in stages (sometimes also referred to as step acquisitions) involving a foreign entity. This ASU is the final version of Proposed Accounting Standards Update EITF11Ar—Foreign Currency Matters (Topic 830), which has been deleted. The amendments in this Update are effective prospectively for fiscal years (and interim reporting periods within those years) beginning after December 15, 2013. For nonpublic entities the amendments in this Update are effective prospectively for the first annual period beginning after December 15, 2014, and interim and annual periods thereafter. The amendments should be applied prospectively to derecognition events occurring after the effective date. Prior periods should not be adjusted. Early adoption is permitted. If an entity elects to early adopt the amendments, it should apply them as of the beginning of the entity’s fiscal year of adoption. In April 2013, FASB Accounting Standards Update 2013-07, Presentation of Financial Statements (Topic 205): Liquidation Basis of Accounting. This ASU clarifies when an entity should apply the liquidation basis of accounting. In addition, the guidance provides principles for the recognition and measurement of assets and liabilities and requirements for financial statements prepared using the liquidation basis of accounting. Liquidation is the process by which a company converts its assets to cash or other assets and settles its obligations with creditors in anticipation of ceasing all of its activities. An organization in liquidation must prepare its financial statements using a basis of accounting that communicates information to users of those financial statements to enable those users to develop expectations about how much the organization will have available for distribution to investors after disposing of its assets and settling its obligations. The ASU requires organization to prepare its financial statements using the liquidation basis of accounting when liquidation is “imminent.” Liquidation is considered imminent when the likelihood is remote that the organization will return from liquidation and either: (a) a plan for liquidation is approved by the person or persons with the authority to make such a plan effective and the likelihood is remote that the execution of the plan will be blocked by other parties; or (b) a plan for liquidation is being imposed by other forces (e.g., involuntary bankruptcy). In cases where a plan for liquidation was specified in the organization’s governing documents at inception (e.g., limited-life entities), the organization should apply the liquidation basis of accounting only if the approved plan for liquidation differs from the plan for liquidation that was specified in the organization’s governing documents. The ASU requires financial statements prepared using the liquidation basis to present relevant information about a company’s resources and obligations in liquidation, including the following: l The organization’s assets measured at the amount of the expected cash proceeds from liquidation, including any items it had not previously recognized under U.S. GAAP that it expects to either sell in liquidation or use in settling liabilities (e.g., trademarks). l The organization’s liabilities as recognized and measured in accordance with existing guidance that applies to those liabilities. l Accrual of the costs it expects to incur and the income it expects to earn during liquidation, including any anticipated disposal costs. This ASU is effective for interim and annual reporting periods beginning after December 15, 2013, with early adoption permitted. 15 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) In July 2013, The FASB has published Accounting Standards Update 2013-09, Fair Value Measurement (Topic 820): Deferral of the Effective Date of Certain Disclosures for Nonpublic Employee Benefit Plans in Update No. 2011-04. This ASU defers indefinitely certain disclosures about investments held by nonpublic employee benefit plans in their plan sponsors’ own nonpublic equity securities. The ASU was approved by the FASB on June 12, 2013. ASU No. 2013-09, Fair Value Measurement (Topic 820): Deferral of the Effective Date of Certain Disclosures for Nonpublic Employee Benefit Plans in Update No. 2011-04, applies to disclosures of certain quantitative information about the significant unobservable inputs used in Level 3 fair value measurement for investments held by certain employee benefit plans. In July 2013, the FASB has issued ASU No. 2013-11, Income Taxes (Topic 740): Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists (a consensus of the FASB Emerging Issues Task Force).U.S. GAAP does not include explicit guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists. The amendments in this ASU state that an unrecognized tax benefit, or a portion of an unrecognized tax benefit, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except as follows. To the extent a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position or the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. This ASU applies to all entities that have unrecognized tax benefits when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists at the reporting date. The amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. For nonpublic entities, the amendments are effective for fiscal years, and interim periods within those years, beginning after December 15, 2014. Early adoption is permitted. The amendments should be applied prospectively to all unrecognized tax benefits that exist at the effective date. Retrospective application is permitted. The FASB has issued Accounting Standards Update (ASU) No. 2014-06, Technical Corrections and Improvements Related to Glossary Terms. The amendments in this ASU relate to glossary terms and cover a wide range of Topics in the FASB’s Accounting Standards Codification™ (Codification). These amendments are presented in four sections: 1. Deletion of Master Glossary Terms (Section A) arising because of terms that were carried forward from source literature (e.g., FASB Statements, EITF Issues, and so forth) to the Codification but were not utilized in the Codification. 2. Addition of Master Glossary Term Links (Section B) arising from Master Glossary terms whose links did not carry forward to the Codification. 3. Duplicate Master Glossary Terms (Section C) arising from Master Glossary terms that appear multiple times in the Master Glossary with similar, but not identical, definitions. 4. Other Technical Corrections Related to Glossary Terms (Section D) arising from miscellaneous changes to update Master Glossary terms. The amendments do not have transition guidance and are effective upon issuance for both public entities and nonpublic entities. The FASB has issued Accounting Standards Update (ASU) No. 2014-08, Presentation of Financial Statements (Topic 205) and Property, Plant, and Equipment (Topic 360): Reporting Discontinued Operations and Disclosures of Disposals of Components of an Entity. The amendments in the ASU change the criteria for reporting discontinued operations while enhancing disclosures in this area. It also addresses sources of confusion and inconsistent application related to financial reporting of discontinued operations guidance in U.S. GAAP. 16 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) Under the new guidance, only disposals representing a strategic shift in operations should be presented as discontinued operations. Those strategic shifts should have a major effect on the organization’s operations and financial results. Examples include a disposal of a major geographic area, a major line of business, or a major equity method investment. In addition, the new guidance requires expanded disclosures about discontinued operations that will provide financial statement users with more information about the assets, liabilities, income, and expenses of discontinued operations. The new guidance also requires disclosure of the pre-tax income attributable to a disposal of a significant part of an organization that does not qualify for discontinued operations reporting. This disclosure will provide users with information about the ongoing trends in a reporting organization’s results from continuing operations. The amendments in this ASU enhance convergence between U.S. GAAP and International Financial Reporting Standards (IFRS). Part of the new definition of discontinued operation is based on elements of the definition of discontinued operations in IFRS 5, Non-Current Assets Held for Sale and Discontinued Operations. The amendments in the ASU are effective in the first quarter of 2015 for public organizations with calendar year ends. For most nonpublic organizations, it is effective for annual financial statements with fiscal years beginning on or after December 15, 2014. Early adoption is permitted. The Company has considered all new accounting pronouncements and has concluded that there are no new pronouncements that may have a material impact on results of operations, financial condition, or cash flows, based on current information. 3. PREPAYMENTS Prepayments are made for half of 50% of mining assets include mining concession rights in Maria, Manzanillo, Mexico to a joint venture partner and third party for professional fees which are summarized as follow: June 30, March 31, Beginning balance $ 0 $ 0 Add: Prepayment for mining assets 0 0 Prepayment for professional fees 0 Less: Transferred to mining assets 0 0 Transferred to expenses 0 Ending balance $ 0 $ 0 17 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) 4. MACHINERY AND EQUIPMENT, NET Machinery and equipment comprise the followings: June 30 March 31, At cost Machinery $ $ Equipment Total assets at cost $ $ Less: Accumulated depreciation (708,651 ) (665,349 ) Net assets $ $ Depreciation expenses were $53,305 for June 30, 2014 and $213,210 for the years ended March 31, 2014 respectively. 5. LOANS FROM SHAREHOLDERS Loans from shareholders are unsecured, interest free and repayable on demand. In May 2013, the company recorded loans from stockholders and other unrelated party of was $515,000. Details of the Company’s loan transactions as of the three months ended June 30, 2014 are as follows; Name Date Total Aggregate Amount Payment During the Year Total Outstanding as of June 30, Total Interest Paid During the year Interest Rate Related or Unrelated Jimmy Yee(1) 5/18/2013 $ $ 0 $ $ 0 % Related Po Wing Hong(2) 5/1/2013 $ $ 0 $ $ 0 % Unrelated Madalero Realty(3) 5/1/2013 $ 0 % Unrelated As of December 31, 2013 $ 0 Notes: Jimmy Yee, a related party, made a loan of $135,000, which amount remains outstanding as of June 30, 2014. The loan is unsecured with no interest and repayable on demand. Po Wing Hong, a related party, made a loan of $200,000, which amount remains outstanding as of June 30, 2014. The loan is unsecured with no interest and repayable on demand Madalero Realty, a related party, made a loan of $200,000, which $150,000 amount remains outstanding as of June 30, 2014. The loan is unsecured with no interest and repayable on demand. 18 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) 6. RELATED PARTY TRANSACTIONS During the period and fiscal year ended June 30, 2014 and March 31, 2014, the Company has the following related party transactions: During the period and fiscal year ended June 30, 2014 and March 31, 2014, the Company paid $0 and $0 production cost;and $0 management fees and $0 royalty fees to Pan American Mineral Ventures, S.A. DE C.V., Baja California, Mexico, which was a 50% equal share joint venture partner for Mexico mineral exploration projects since September 26, 2010. During the period and fiscal year ended June 30, 2014 and March 31, 2014, the Company paid $0 and $0management fees to Geo Tech S.A. DE Mexico which was majority owned by one of the shareholder of the Company. During the period and fiscal year ended June 30, 2014 and March 31, 2014, the Company paid $0 and $0 production cost to Geotech S.A. DE C.V., which was 70% owned by Edward Mui, one of the shareholder of the Company and 30% owned by unrelated person Wai Tsang. During the period and fiscal year ended June 30, 2014 and March 31, 2014, the Company paid $0 and $29,000 production cost to Geo Iron Resource S.A., which was 51% owned by Edward Mui, 13% by Jimmy Yee, 12% by Huang Y Kao, with aggregated 76% owned by the shareholders of the Company. The rest of the 24% was owned by 6 other unrelated persons, 6% by Mathieu Goldenberg, 6% by Roman Avzski, 3% by Angela Sung, 3% by John Lionti, 3% by Joe Greco Sr., 3% by Joe Greco Jr. The nature of the $29,000 production cost was for patio rental and administration. The nature of the $4,062,000 production cost payment were made for $2,963,086 iron mineral purchase, $365,820 trucking and gasoline, $332,820 port fee, $229,989 heavy equipment lease, $53,200 salary for Mexico personnel, $48,000 patio rental, $35,585 general administration, $21,500 maintenance, $12,000 rent. During the period and fiscal year ended June 30, 2014 and March 31, 2014, we did no business with Groupo Santander S.A. DE C.V. The detail shareholders of Santander SA DE CV were 62.62% owned by Jeff Zhou, one of the shareholder of the Company; the rest of the 37.37% were owned by 5 other unrelated persons, 18.75% by Wei Qiu, 7.5% by Shan M Chan, 6.25% by Guo D Lin, 4.25% owned by Anita Cheung, 0.63% owned by Dak T Yee. 19 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) 7. INCOME TAXES The Company is subject to federal corporation income taxes at a maximum rate of 33% in the United States, the tax jurisdiction in which they are operating. Texas State is not required to file the corporation income tax returns and no corporation income tax is levied. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets, including tax loss and credit carry forwards, and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income of the period that includes the enactment date. Deferred income tax expense represents the change during the period in the deferred tax assets and deferred tax liabilities. The components of the deferred tax assets and liabilities are individually classified as current and non-current based on their characteristics. Realization of the deferred tax asset is dependent on generating sufficient taxable income in future years. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. The Company is subject to the United States Federal corporation income tax at a rate of 33%.The reconciliation of the United State Federal income tax rate to the effective income tax rate based on loss before income taxes stated in the financial statements concerning the net operation loss carried forwards and the deferred taxation are as following: June 30, March 31, Deferred Tax Assets: Net operating loss carried forwards $ $ Federal tax rate 33% 33% Less: Valuation allowance $ $ Federal tax rate (33%) (33%) Deferred tax assets, net $ - $ - The Company did not have any interest or penalty recognized in the income statements for the period ended June 30, 2014 and 2013 or balance sheet as of June 30, 2014 and March 31, 2014. The Company did not have uncertain tax positions or events leading to uncertain tax position within the next 12 months. The Company’s 2013, 2012 and 2011 U.S. Corporation Income Tax Return are subject to Internal Revenue Service examination. 20 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) 8. CONCENTRATION Suppliers The Company’s major suppliers for the period ended June 30, 2014 and 2013 are listed as following: Purchases For Three Months Ended Accounts Payable As Of Major Customers June, 30, June 30, June 30, June 30, Company A 100 % 0 % 100% % 0 % Company B % 60 % 0% % 0 % Company C % 4.8 % 0% % 0 % Company D % 4.8 % 0% % 0 % Company E % 4.4 % 0% % 0 % Customers The Company’s major customers for the period ended June 30, 2014 and 2013 are listed as following: Sales For Three Months Ended Accounts Receivable As Of Major Customers June, 30, June 30, June 30, June 30, Company M 80 % 0 % 0 % 0 % Company N 20 % 0 % 0 % 0 % Company O % 38 % 0 % 0 % Company P % 31 % 0 % 100 % Company Q % 11 % 0 % 0 % 9. GOING CONCERN As shown in the accompanying financial statements, the Company has an accumulated deficit of $3,907,654 as of June 30, 2014. The Company also experience insufficient cash flows from operations and will be required to raise capital to fund its operations until it is able to generate sufficient revenue to support the future development. Moreover, the Company may be continuously raising capital through the sale of debt and equity securities. These factors have raised substantial doubt about the Company’s ability to continue as a going concern. There can be no assurances that the Company will be able to obtain adequate financing or achieve profitability. These financial statements do not include any adjustments that might result from the outcome of this uncertainty. 21 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) COMMITMENT AND CONTINGENCIES Operating Leases - The Company has operating lease agreements for office premises, which expiring through March 2014. Future minimum rental payments under agreements classified as operating leases with non-cancelable terms for the next one year and thereafter are as follows: June 30, 2015 $ 2016 and thereafter 0 Total $ Rental expense paid for the years ended June 30, 2014 and 2013 were $3,600 and $3,600 respectively. The Company is a plaintiff in a motion filed in the Harris County, Texas. The defendant filed counter-claim. Based on the information from the legal counsel, the Company has meritorious claims against the defendant. The case is in the initial stages and no outcome can be determined. COMMON STOCK On April 17, 2010, the Company has issued 100,000,000 shares of ordinary common stock at par value $0.001 per share for $2,650,000. On December 8, 2011, the Company has forfeited 15,000,000 shares of ordinary common stock for two shareholders as they did not intend to pay cash on them. Accordingly, the common stock was reduced by $15,000 and the paid in capital was reduced by $382,500. Total capital was reduced by $397,500. On January 31, 2013, the company has re-issued 12,980,000 shares of ordinary common stock at par value $0.001 per share to various accredit investors for $1,298,000. On March 28, 2014, the company issued 107,000,000 shares for acquisition of mining assets and consultant contracts. SEGMENT INFORMATION Segment information is not required as the Company has one product and generates income in one geographic region. 22 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) EARNINGS PER SHARE The Company calculates earnings per share in accordance with ASC 260, “Earnings Per Share”, which requires a dual presentation of basic and diluted earnings per share. Basic earnings per share are computed using the weighted average number of shares outstanding during the fiscal year. Potentially dilutive common shares consist of convertible preferred stock (using the if-converted method) and exercisable warrants and stock options outstanding (using the treasury method). Holder of convertible preferred stock participate in dividends of the Company on the same basis as holders of the Company’s common stock and is therefore included in the calculation of basic earnings per share using the two class method. The following table sets forth the computation of basic and diluted net income per common share: June 30, June 30, Net income for computing basic net income(loss) per share $ $ Adjusted net income(loss) for computing diluted net income(loss) per share - - Net income(loss) attributable to ordinary shareholders for computing basic net income $ $ Weighted-average shares of common stock outstanding in computing net income (loss) per common stock Basic Diluted Basic earnings (loss) per share of common stock $ $ Diluted earnings (loss) per share $ $ SUBSEQUENT EVENT The Company has evaluated all other subsequent events through August 5, 2014 the date these financial statements were issued, and determined that there were no other subsequent events or transactions that require recognition or disclosures in the financial statements. 23 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) RESTATEMENT The Company has evaluated the prepayment item concerning with the acquisition of mineral mining assets $100,000 and the company was unable to determine the future mining asset benefits and relevant income generating amount. Therefore, the company determined to provide adjustment to write it off and restate the related March 31, 2013 financial statements to eliminate this uncertain prepayment. ITEMS ORIGINAL Adjustment RESTATED ASSETS Current assets Prepayment $ $ $ 0 Total current assets $ $ $ TOTAL ASSETS $ $ $ Stockholders’ Equity Accumulated deficit $ $ $ Total Stockholders’ Equity $ $ $ TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ As a result of restatement of the balance sheet as of March 31, 2013, the prepayment was reduced by $100,000 and changed from $100,000 to $0.Total current assets was reduced by $100,000 and changed from $950,047 to $850,047.Total assets was reduced by $100,000 and changed from $2,840,008 to $2,740,009.The accumulated deficit was reduced by $100,000 and changed from $(754,593) to $(854,593).The total stockholders’ equity was reduced by $100,000 and changed from $2,795,907 to $2,695,907. Total liabilities and stockholders’ equity was reduced by $100,000 and changed from $2,840,008 to $2,740,008. ITEMS ORIGINAL Adjustment RESTATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Net revenue $ $ - $ Cost of revenues Gross profits $ $ $ Operating expenses $ $ - $ Profits/(loss) from operations $ $ $ Income/(loss) before income taxes $ $ $ Net profits/(loss) $ $ $ Net earnings/(loss) per share – Basic and diluted $ $ $ Weighted average no. of common stock- Basic and diluted 24 GEO JS TECH GROUP CORP. NOTES TO FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Stated in US Dollars) As a result of restatement of the statements of income and comprehensive income for the year ended March 31, 2013, the net revenue did not have changes, the cost of revenue was reduced by $100,000 and changed from $(5,019,636) to $(5,119,636).Gross profits was reduced by $100,000 and changed from $548,536 to $448,436. The profits/(loss) from operations, income/(loss) before income taxes and net profits/(loss) were reduced by $100,000 and changed from $8,612 to $(91,388).The net earnings/(loss) per share-basic and diluted was reduced by $(0.0011) and changed from $0.0001 to $(0.0010). ITEMS ORIGINAL Adjustment RESTATED STATEMENTS OF CASH FLOW Net income/(loss) $ $ $ Prepayment 0 Net cash (used)/provided by operating activities $ $ 0 $ As a result of restatement of the statements of cash flow for the year ended March 31, 2013, the net income/(loss) reduced by $100,000 and changed from $8,612 to $(91,388) which is offset by the $100,000 reduction of prepayment and changed from $0 to $(100,000).The net cash (used)/provided by operating activities did not have changes. 25 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Results of Operations Results of Operations The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this report. Our independent auditors have expressed a going concern modification to their report to our financial statements. To date we have incurred substantial losses and will require financing for working capital to meet future obligations.We anticipate needing additional financing on an ongoing basis for the foreseeable future unless our operations provide adequate funds, of which there can be no assurance. It is most likely we will satisfy future financial needs through the sale of equity securities, although we could possibly consider debt securities or promissory notes.We believe the most probable source of funds will be from existing stockholders and/or management, although there are no formal agreements to do so. If we are unable to get our shares included in a public trading market, it will be more difficult to raise funds though the sale of common stock.We cannot assure you that we will be able to obtain adequate financing, achieve profitability, or to continue as a going concern in the future. For the three months ended June 30, 2014 compared to the three months ended June 30, 2013. We had a small profit from operations of $12,270 in the three months June 30, 2014 compared to net loss of $952,310 for three months ended June 30, 2013. The following table sets forth the percentage relationship to total revenues of principal items contained in our financial statements of operations for thethree monthsended June 30, 2014 and 2013.It should be noted that percentages discussed throughout this analysis are stated on an approximate basis. Three months ended June 30, Revenue $ % $ % Cost of sales %) %) Gross(loss)/gain 8 % 11 % Total operating expenses (7 %) %) Profit from operations before other expenses 1 % %) Total other expenses 0 0 % 0 % Net Profit/( Loss) $ 1 % $ %) Total revenues for the three months ended June 30, 2014 and 2013 were $ 1,330,000 and $2,248,936, respectively.We attribute the 59% decrease in revenues in the firstquarter to a lack of fundingin South Mexico, iron ore price dropped 30% for the last three months and new government regulations in Mexico. Cost of sales and gross profits for the three months ended June 30, 2014 were $1,224,006 and $105,994 respectively, compared to $2,010,643 and $283,293 for 2013. Operating expenses for the three months ended June 30, 2014 were $93,724, a 92% decrease of $1,096,879 compared to expenses of $1,190,603 for the three months ended June 30, 2013.As a percentage of revenues, operating expenses were 7% for the three months ended June 30, 2014 compared to 53% for the three months ended June 30, 2013.The major component of the decrease in operating expenses for the three months ended June 30, 2014 is primarily attributed to decrease professional fee ($425,000), uncollectible receivable $(650,000), and $(21,879) administration expense.The June 30, 2014 fixed amortization and administrative expenses comprised of $53,303 depreciation expenses, $6,050 legal fees,$10,133 travel expenses, registration fees of $17,988 and $6,250 for ordinary administration expenses. 26 As of the three month period ended June 30, 2014 compared to the fiscal year ended March 31, 2014. The following table sets forth the percentage relationship to total revenues of principal items contained in our financial statements of operations for the first quarters ended June 30, 2014 and year end Mach 31, 2014.It should be noted that percentages discussed throughout this analysis are stated on an approximate basis. June 30, March 31, Revenue % % Cost of sales %) %) Gross profit 8 % %) Total operating expenses 7 % %) Profit from operations before other expenses 1 % %) Total other expenses 1 % 0 % Net Profit/(Loss) 1( %) %) For the three months ended June 30, 2014, our net profit was $12,270compared to a net loss of $952,310 for the three months ended June 30, 2013. The 2014 results are attributed to cost control and reduced administrative expenses.Also, during the three months ended June 30, 2014 and 2013, our Mexico operation was temporary limited due to new Mexico Government regulations and exporting permits. For the three months ended June 30, 2014, our net profit was $12,270compared to a net loss of $952,310 for the three months ended June 30, 2013. The 2014 results are attributed to cost control and reduced trading of iron ore commodities due to lack of adequate funding in South Mexico.Also, during the three months ended June 30, 2014 and 2013, our Mexico operation was temporary limited due to new Mexico Government regulations and exporting permits. Liquidity and Capital Resources At three months ended June 30, 2014 compared to the three months ended June 30, 2013. Net cash used by operating activities for the three months ended June 30, 2014 was $34,573, compared to net cash used $874,737 for the three months ended June 30, 2013, which reflected an improvement in cash control.The June 30, 2014 cash increase was primarily derived from the net profit $12,270 and the decrease in accrued expense by $31,000. This was partially offset by depreciation non-cash expenses of $53,302.The June 30, 2013 reduction primarily attributed to the net loss of $952,310, partially off-set by the depreciation non-cash expenses of $53,302 and increase of inventory of $250,000. Net cash used in investing activities for the each of the three months ended June 30, 2014 and 2013 was $0. The cash used from financing activities decreased by $15,000 for the three months ended June 30, 2014, due to payment of loans to stockholders of $15,000. The cash generated from financing activities increased by $559,000 for the three months ended June 30, 2013, due to a $559,000 increase in loans from stockholders. Since the company did not have fund sources from public or financial institution financing, the issuance of common stock to private accredited investors or as a prepayment for acquisition of fixed and mining assets, legal and professional expenses and loans from stockholders have been the primary source of current financing. At June 30, 2014, we had an accumulated deficit of $3,907,654 and we expect to incur additional losses in the foreseeable future. While we have funded our operations since inception through investor, private placement and related party loans and through collection of our accounts receivable, there can be no assurance that adequate financing will continue to be available to us and, if available, on terms that are favorable to us. 27 Working Capital At June 30, 2014, current assets increased to $211,086 from $191,513 at March, 31, 2014.This increase is primarily attributed to increase in cash from $191,513 at March 31, 2014 to $211,086 in June 31, 2014. Working capital at June 30, 2014 was a positive $19,573 compared to a negative $125,784 at March 31, 2014. This result is primarily attributed to the increase in profit of $12,270 for the quarter ended June 30, 2014.Also contributing to the increase in working capital were the depreciation of $53,302 and decrease in accruedexpenses from $58,240 at March 31, 2014 to $27,240 at June 30, 2014 and the decrease in shareholder loan payable of $15,000 from $500,000 at March 31, 2014 to $485,000 at June 30, 2014. Net cash used in operating activities for the three months ended June 30, 2014 was $34,573 compared to $612,700 for the March 31, 2014, which decrease in cash used primarily reflects the increased net loss for the 2014 period, partially offset by the loss by non-cash transaction of $1,700,000 in professional fee. We also realized $213,210 for depreciation during the March 31, 2014 compared to $53,302 for the June 31, 2014. At June 30, 2014, we had total assets of $2,805,219 and a shareholders’ deficit of $3,907,654, compared to total assets of $2,838,948 and a shareholders’ deficit of $3,919,924 at March 31, 2014. We expect to incur additional losses in the foreseeable future. While we have funded our operations since inception through investor and related party loans and through collection of our accounts receivable, there can be no assurance that adequate financing will continue to be available to us and, if available, on terms that are favorable to us. There was no significant impact on the company’s operations as a result of inflation for the three months ended June 30, 2014. Net Operating Loss We have accumulated a net operating loss carryforward of approximately $3,919,924 as of our fiscal year ended March 31, 2014. This loss carry forward may be offset against future taxable income through the year 2033. The use of these losses to reduce future income taxes will depend on the generation of sufficient taxable income prior to the expiration of the net operating loss carryforwards. In the event of certain changes in control, there will be an annual limitation on the amount of net operating loss carryforwards that can be used. No tax benefit has been reported in the financial statements for the fiscal year ended March 31, 2014 or the three month period ended June 30, 2014 because it has been fully offset by a valuation reserve. The use of future tax benefit is undeterminable because we presently have no operations. Inflation In the opinion of management, inflation has not and will not have a material effect on our operations in the immediate future. Management will continue to monitor inflation and evaluate the possible future effects of inflation on our business and operations. Business Trends and Forecast The company’s past performance is not indicative of future performance since commodities prices have fluctuated approximately 50% over the last two years.The price of ironmineral has traded as high as $154.68 (February 2013) and as low as $99.47 (September 2011).Furthermore, methods of cost, insurance and shipping add to vulnerability of costs.In fiscal year 2011, goods were sold inclusive of freight (CNF or Cost and Freight) with two shipments, MV Kriton $1,527,861 and MV Loreto $1,480,310, accounting for an additional of $3,008,171 more in revenue and freight charges.Whereas in fiscal year 2012, goods were sold with our buyer paying for freight (FOB or Freight on Board) because the company did not have the cash flow to prepay the shipping charges including certain cost, insurance and freight charges.These two shipments, MV Pretty and MV STX, changed the discharge port and related risk to the buyer and the 2012 gross revenues were reduced along with shipping costs. It is our experience that the price range of iron mineral spot rate is highly unpredictable. The company’s gross profits margin could increase or decrease by at least 10% inside the Mexico domestic or international market. Management is not able to forecast the future price and volume of the iron mineral product because of this mismatch demand and supply, and intensified market price fluctuation. Moreover, the shipping and related goods title transfer method can change the company’s gross profits as mentioned above. 28 Based on observations over the last 30 months, the company does not have adequate information to establish any known trends that may provide a definitive indication of future market activities.The major reason was the recent market did not response rationally and there were a lot of changing factors on the demand and supply side, such as changing industrial practices, seasonal demands, suppliers’ competition, evolving vendors and identification of new exploration locations.All of these reasons contributed to the current chaotic market and therefore the market demand and supply did not follow a linear or predictable co-relationship with material factors or indicators. We believe it will take time before the market returns to normal supply and demand patterns, whereby management can identify the new market trends and demand-supply co-relationships. Therefore, management cannot supply any forecast based on this unpredictable market situation. Recent Accounting Pronouncements The company has evaluated recent accounting pronouncements and their adoption has not had nor is expected to have a material impact on the company’s financial position or statements. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Critical Accounting Policies JOBS Act The JOBS Act provides that, so long as a company qualifies as an “emerging growth company,” it will, among other things: ● be exempted from the provisions of Section 404(b) of the Sarbanes-Oxley Act requiring that its independent registered public accounting firm provide an attestation report on the effectiveness of its internal control over financial reporting; ● be exempted from the “say on pay” and “say on golden parachute” advisory vote requirements of the Dodd-Frank Wall Street Reform and Customer Protection Act (the “Dodd-Frank Act”), and certain disclosure requirements of the Dodd-Frank Act relating to compensation of its chief executive officer and be permitted to omit the detailed compensation discussion and analysis from proxy statements and reports filed under the Securities Exchange Act of 1934; and ● instead provide a reduced level of disclosure concerning executive compensation and be exempted from any rules that may be adopted by the Public Company Accounting Oversight Board requiring mandatory audit firm rotations or a supplement to the auditor’s report on the financial statements. It should be noted that notwithstanding our status as an emerging growth company, we would be eligible for these exemptions as a result of our status as a “smaller reporting company” as defined by the Securities Exchange Act of 1934. Section 107 of the JOBS Act provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. An emerging growth company can therefore delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have irrevocably elected not to take advantage of the benefits of this extended transition period and, therefore, will be subject to the same new or revised accounting standards as other public companies that are not emerging growth companies. 29 Forward-Looking and Cautionary Statements Statements contained in this report which are not historical facts, may be considered "forward-looking statements," which term is defined by the Private Securities Litigation Reform Act of 1995.Any “safe harbor under this Act does not apply to a “penny stock” issuer, which definition would include the company.Forward-looking statements are based on current expectations and the current economic environment.We caution readers that such forward-looking statements are not guarantees of future performance. Unknown risks and uncertainties as well as other uncontrollable or unknown factors could cause actual results to materially differ from the results, performance or expectations expressed or implied by such forward-looking statements. Item 3. Quantitative and Qualitative Disclosures About Market Risk. This item is not required for a smaller reporting company. Item 4. Controls and Procedures. Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of our senior management, including our Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as of the end of the period covered by this quarterly report on Form 10-Q(the “Evaluation Date”).Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded as of the Evaluation Date that our disclosure controls and procedures were effective such that the information relating to us required to be disclosed in our Securities and Exchange Commission (“SEC”) reports (i) is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and (ii) is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate to allow timely decisions regarding required disclosure. Management’s Quarterly Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting.Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States.Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives.With the participation of our Chief Executive and Financial Officer, our management conducted an evaluation of the effectiveness of our internal control over financial reporting as of June 30, 2014 based on the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) in Internal Control – Integrated Framework.Based upon such evaluation, our management concluded that we did maintain effective internal control over financial reporting as of June 30, 2014 based on the COSO framework criteria. Officers’ Certifications Appearing as exhibits to this Quarterly Report are “Certifications” of our Chief Executive Officer and Chief Financial Officer.The Certifications are required pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 (the “Section 302 Certifications”).This section of the quarterly report contains information concerning the Controls Evaluation referred to in the Section 302 Certification.This information should be read in conjunction with the Section 302 Certifications for a more complete understanding of the topics presented. 30 Changes in Internal Control Over Financial Reporting There have been no changes in our internal control over financial reporting that occurred during the period ended June 30 2014; that have materially affected or are reasonably likely to materially affect our internal control over financial reporting. PARTII—OTHER INFORMATION Item 1. Legal Proceedings Except as set forth below, there are no material pending legal proceedings to which we are a party or to which any of our property is subject and, to the best of our knowledge, no such actions against us are contemplated or threatened. In the ordinary course of our business, we may from time to time become subject to routine litigation or administrative proceedings which are incidental to our business.We are not a party to nor are we aware of any existing, pending or threatened lawsuits or other legal actions involving us except the followings: GEO Tech is a party to an action filed on July 6, 2012 in the Harris County, Texas Judicial Court titled GEO JS Tech Group Corp, Inc. vs. Robert L. Cotton, et. al. GEO Tech’s action is based on breach of contract, breach of fiduciary duty and tortuous interference of an existing contract with defendant, Cotton & Western Mining, Inc. The action involves payments claimed to be due under a contract for equipment related to the shipment of iron ore and the return of the equipment. In a related action, the defendants filed an action in September 2012 in the Superior Court of San Diego County, California titled Cotton & Western Mining, Inc. vs. GEO J.S. Tech Group, Inc., et al., in which they allege similar claims against GEO Tech. The company believes that it has meritorious claims against Robert L. Cotton and Cotton & Western Mining, Inc., although the actions are in the initial states and no outcome can be determined at this time. Item 1A.Risk Factors This item is not required for a smaller reporting company. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds During the three-month period ended June 30, 2014, the company did not issue any new equity securities Item 3. Defaults Upon Senior Securities This Item is not applicable. Item 4. Mine Safety Disclosures Pursuant to Section 1503(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank Act”), issuers that are operators, or that have a subsidiary that is an operator, of a coal or other mine in the United States are required to disclose in their periodic reports filed with the SEC information regarding specified health and safety violations, orders and citations, related assessments and legal actions, and mining-related fatalities under the regulation of the Federal Mine Safety and Health Act of 1977.The Company did not have any mines in the United States during the period ended June 30, 2014. Item 5. Other Information This Item is not applicable. 31 Item 6. Exhibits Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Exhibit 32.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101 INS XBRL Instance Document* 101 SCH XBRL Schema Document* 101 CAL XBRL Calculation Linkbase Document* 101 DEF XBRL Definition Linkbase Document* 101 LAB XBRL Labels Linkbase Document* 101 PRE XBRL Presentation Linkbase Document* * The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. *In accordance with Rule 406T of Regulation S-T, these XBRL (eXtensible Business Reporting Language) documents are furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, or Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under these sections. 32 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GEO JS TECH GROUP CORP. Date:August 8, 2014 By: /S/Edward Mui Edward Mui Chief Executive Officer (Principal Executive Officer) Date:August 8, 2014 By: /S/Jimmy Yee Jimmy Yee Chief Financial Officer (Principal Accounting Officer) 33
